Citation Nr: 1737750	
Decision Date: 09/07/17    Archive Date: 09/19/17

DOCKET NO.  08-14 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida



THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Jarrette A. Marley, Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army from February 1969 to December 1971 and from September 1973 to June 1982.  The first period of service included service in Vietnam.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision by the St. Petersburg, Florida Department of Veterans Affairs (VA) Regional Office (RO).  

The case was previously before the Board in June 2012, March 2014 and February 2017 when it was, in part, remanded for additional development.  

The Board notes that the prior Board remand instructions included, in part, that the RO should afford the Veteran a VA psychiatric examination to determine the severity of his service-connected PTSD, and to adjudicate the matter.  The Veteran has been afforded multiple VA psychiatric examinations since the June 2012 Board remand, including most recently in October 2015.  The case was finally adjudicated by the RO in July 2017 when the claim for an increased rating for PTSD was denied.  As such, that portion of the prior Board remand instructions need not be repeated, and the matter will not be addressed further herein.  


FINDING OF FACT

Effective March 6, 2013, it is reasonably shown that the Veteran's service-connected disabilities preclude him from securing or following a substantially gainful occupation.  






CONCLUSION OF LAW

Effective March 6, 2013, the criteria for a grant of TDIU have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2016).  


REASONS AND BASES FOR FINDING AND CONCLUSION

A total disability rating may be assigned, where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as the result of service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  Consideration may be given to a veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Todd v. McDonald, 27 Vet. App. 79, 85-86 (2014).

To qualify for a total rating for compensation purposes, the evidence must show: (1) a single disability rated as 100 percent disabling; or (2) that the veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities and there is one disability ratable at 60 percent or more, or, if more than one disability, at least one disability ratable at 40 percent or more and a combined disability rating of 70 percent.  38 C.F.R. § 4.16(a).  For the purpose of establishing one 60 percent disability, or one 40 percent disability in combination, disabilities affecting a single body system are considered as one disability.  Id.  Disabilities that are not service connected cannot serve as a basis for a total disability rating.  38 C.F.R. §§ 3.341, 4.19.  

Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, "entitlement to TDIU is based on an individual's particular circumstance."  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009) (quoting Thun v. Peake, 22 Vet. App. 111, 116 (2008)); see also Todd, 27 Vet. App. at 85-86.  Therefore, in adjudicating a TDIU claim, VA must take into account the individual veteran's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164, 168 (1991) (level of education is a factor in deciding employability); see Friscia v. Brown, 7 Vet. App. 294 (1994) (considering veteran's experience as a pilot, his training in business administration and computer programming, and his history of obtaining and losing 19 jobs in the previous 18 years); Beaty v. Brown, 6 Vet. App. 532 (1994) (considering veteran's 8th grade education and sole occupation as a farmer); Moore v. Derwinski, 1 Vet. App. 356 (1991) (considering veteran's master degree in education and his part-time work as a tutor).  

Effective May 4, 2004, the Veteran's service-connected disabilities were posttraumatic stress disorder (PTSD), lumbar strain, and residuals of a fracture of the right humerus, for a combined 60 percent rating.  Effective August 3, 2009, the Veteran's service-connected disabilities were PTSD, lumbar strain, residuals of a fracture of the right humerus, radiculopathy left lower extremity (associated with lumbar strain), tinnitus, and right ear hearing loss, for a combined 70 percent rating.  And effective March 6, 2013, the Veteran's service-connected disabilities were PTSD, lumbar strain, residuals of a fracture of the right humerus, radiculopathy left lower extremity (associated with lumbar strain), tinnitus, right ear hearing loss, diabetes mellitus type 2, and peripheral neuropathy of the right and left lower extremity (associated with diabetes mellitus), for a combined 80 percent rating.  Therefore, he satisfies the threshold schedular requirement for an award of TDIU benefits under 38 C.F.R. § 4.16(a) since August 3, 2009.  What remains to be determined is whether the functional impairment associated with his service-connected disabilities is of such nature and severity as to preclude substantially gainful employment.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

The evidence shows that the Veteran's occupational history includes working in warehouses, working maintenance, as a supervisor at a door fabrication company, and as a supervisor at a golf cart manufacturing company.  See, e.g., October 2009 VA PTSD examination; January 2013 VA general examination.  The Veteran's educational background includes approximately three years of college.  See Social Security Administration (SSA) form 448, SSA form 3368.  It is unclear when the Veteran's was last gainfully employed, but in his November 2015 VA Form 21-8940, he indicated he last worked full-time in November 2010, and on October 2015 VA diabetes mellitus examination, the Veteran indicated he retired in 2012.  Therefore, for the purpose of this appeal, 2012 is considered the last period the Veteran was gainfully employed.  

The pertinent evidence of record includes an October 2015 VA audiological examination wherein the Veteran reported he must often read other's lips, and that he experiences difficulty hearing in background noise.  October 2015 VA psychological examination noted the Veteran's service-connected PTSD symptoms alone may cause mild functional impairment in occupational settings requiring a great deal of social contact and/or collaboration with co-workers.  It was further opined that his social detachment may interfere with interpersonal relatedness on a job.  October 2015 VA examination addressing other service-connected disabilities noted that there were no activity restrictions due to the Veteran's diabetes with the exception of high-risk jobs which might restrict his hiring.  It was noted that physically strenuous labor, or prolonged standing/sitting without the ability to change positions, could precipitate back discomfort/spasm.  It was further noted there were no activity/functional limitations related to the Veteran's residuals of a fracture of the right humerus.  The examiner stated that the Veteran's education and work history includes college study and work in supervisory roles, and he was therefore not limited to physically strenuous/unskilled labor jobs.  

After a review of the evidence of record, the Board finds, resolving any reasonable doubt as mandated by law (38 U.S.C.A. § 5107; 38 C.F.R. § 3.102), that the evidence supports the conclusion that the Veteran's service-connected disabilities prevent him from securing and following substantially gainful employment at least effective from March 6, 2013.  In reaching this determination, the Board notes that during the course of this appeal the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that determination of whether a veteran is unable to secure or follow a substantially gainful occupation due to service-connected disabilities is a factual rather than a medical question and that is an adjudicative determination properly made by the Board or the RO.  See Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013).   

Based on the evidence presented in this case, the Board finds that the evidence supports a finding that the functional impairment associated with the Veteran's service-connected disabilities is of such nature and severity as to preclude substantially gainful employment.  See Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990) (holding that a veteran need only demonstrate an approximate balance of positive and negative evidence to prevail).  The Board finds significant that the Veteran's post-service work experience includes both physically strenuous and sedentary supervisory roles.  In addition, the evidence shows that physically strenuous labor may precipitate back discomfort/spasm.  Based on the evidence of record, and the Veteran's service-connected disabilities, he no longer appears capable of physically strenuous labor.  See, e.g., September 2009 VA joints examination (indicating problems with lifting, carrying, and pain, due to residuals of a fracture of his right humerus, and the opinion that he should not be precluded from obtaining and maintaining gainful employment that does not include heavy lifting).  The question is therefore whether the Veteran is capable of securing and following substantially gainful employment of a sedentary nature.  In his most recent employment as a supervisor of assembly and manufacturing of a golf company warehouse, the Veteran has indicated that his duties included making sure products were put together correctly, performing evaluations, creating standard operating procedures, and conducting interviews.  However, based on the Veteran's report hearing limitations (often has to read lips, difficulty hearing in background noise), the need to avoid prolonged sitting and to change positions when necessary due to his service-connected lumbar strain, functional impairment requiring a great deal of social contact and/or collaboration with co-workers due to his service-connected PTSD, which is to be expected in most supervisory positions, and limitations associated with the Veteran's service-connected diabetes mellitus (and associated peripheral neuropathy of the right and left lower extremity), the Board finds the Veteran is no longer capable of obtaining and maintaining gainful employment of a sedentary nature.  

Thus, given the evidence regarding the severity of the Veteran's service-connected disabilities, and opinions and evidence indicating the Veteran's functional limitations due to his disabilities, and in light of his individual work experience, training and education, the Board finds that the evidence shows he is entitled to an award of a TDIU rating effective from March 6, 2013.  See Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013).  


ORDER

Subject to the applicable laws and regulations governing the payment of monetary awards, entitlement to a total disability rating based on individual unemployability due to service-connected disabilities is granted effective from March 6, 2013.  





____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


